DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/08/2021 these drawing are acceptable by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 -3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lasher et al. (US 2018/0035640 A1) in view of Ehrman et al. (US 2021/0045353 A1).
 	Regarding claim 1. Lasher teaches a system for displaying, on a display operatively connected to a mobile device, information associated with a pet, the system comprising:
 	 (A)  one or more databases having stored thereon information comprising:
 	1) one or more unique identifiers, where each of the one or more unique identifiers is associated with a corresponding one of one or more wireless communication devices configured to be affixed to a corresponding one of one or more pets (Paragraphs [0008-0009], [0033], fig.1 Illustrate and teach Pet Identification device 30 and fig.4 show the PID affixed to pet 5);

    PNG
    media_image1.png
    307
    188
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    277
    221
    media_image2.png
    Greyscale



 	2) pet information related to each of the one or more unique identifiers, the pet information comprising one or more of the following: images of the corresponding pet, contact information associated with the corresponding pet, environmental conditions associated with the corresponding pet, behavior of the corresponding pet, and medical history of the corresponding pet (Paragraph [0025] teach pet identifier device 30 store data corresponding to a unique identifier for name, photo) ;
(B)  one or more processors; and
(C) anon-transitory computer readable memory operatively connected to the one or more processors and having stored thereon machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform a method comprising:
 	receiving, by one of the one or more wireless communication devices, via a
near-field communication link, a first request from a mobile device (Paragraphs [0022], [0025], [0035] teach the PID communication with mobile device via Bluetooth as read on communication via a near-field communication link);
 	sending, by the one of the one or more wireless communication devices to the
mobile computing device, via the near-field communication link, a first response, the first
response comprising the unique identifier associated with the wireless communication device, so the pet information associated with the unique identifier may be accessed from the one or more databases for display on the mobile computing device  (Paragraphs  [0040], [0044] fig.7-fig.8 Illustrate and teach the collar of pet 5 having the PID and sending in Bluetooth transmission contain unique identifier to the mobile device 45 wherein the mobile device 45 display information of the pet).

    PNG
    media_image3.png
    318
    256
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    408
    222
    media_image4.png
    Greyscale

 	However, Lasher is silent on 
 	“request from a mobile device”
	In an analogous art, Ehrman teaches “request from a mobile device” (Paragraph [0097], fig.1 show user device 110 obtain the device identifier and request and received a device identifier associated with the animal adverse device).
				
    PNG
    media_image5.png
    360
    201
    media_image5.png
    Greyscale

                 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lasher with Ehrman’s system such that request from a mobile device receiving a wireless communication devices, via a near-field communication link in order to provide an accurate data information to the user of the mobile device that request .
                                                                                  
 	Regarding claim 2. Lasher and Ehrman teach the system of claim 1, Lasher teaches wherein the first near-field communication link is a Bluetooth communication link (Paragraph [0022]).

 	Regarding claim 3. Lasher and Ehrman teach the system of claim 1, Lasher teaches wherein the first near-field communication link is a WiFi communication link (Paragraph [0022]).
 	Regarding claim 5. Lasher and Ehrman teach the system of claim 1, Lasher teaches wherein each of the one or more wireless communication devices comprises:
a housing;
an antenna;
a wireless transceiver operatively connected to the antenna;
one or more near-field communication chips configured to transmit and receive
electronic data via the wireless transceiver; and
anon-transitory computer readable memory disposed within the housing (Paragraph [0023-0025]).

 	Regarding claim 6. Lasher and Ehrman teach the system of claim 5, Ehrman teach wherein each of the one or more wireless communication devices further comprise one or more sensor components configured to detect status of the wireless communication device (Paragraphs [0010], [0025], [0059).

 	Regarding claim 7. Lasher and Ehrman teach the system of claim 6, Lasher teaches wherein the one or more sensor components comprise:
 	an accelerometer configured to measure an acceleration status of the wireless communication device;
 	a global positioning module configured to determine a geographic location status of the wireless communication device; and
 	a temperature sensor configured to determine an ambient temperature status of the wireless communication device (Paragraph [0022] teach GPS)
 	Regarding claim 8. Lasher and Ehrman teach the system of claim 6, Lasher teaches wherein the detected status is stored in the non-transitory computer-readable memory of the corresponding one or more wireless communication devices (Paragraph [0043], fig.9).

 	Regarding claim 9. Lasher and Ehrman teach the system of claim 5, Eheman teaches wherein the one or more wireless communication devices further comprise:
 	a battery configured to provide power to the wireless communication device; and
a lighting element configured to illuminate the wireless communication device (Paragraph [0063]).

 	Regarding claim 10. Lasher and Ehrman teach the system of claim 8, further comprising a remote server (Paragraphs [0029], [0034)

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lasher et al. (US 2018/0035640 A1) in view of Ehrman et al. (US 2021/0045353 A1) and further view of Sapp et al. (US 2021/0092937 A1).

 	Regarding claim 4. Lasher and Ehrman teach the system of claim 1, but is silent on wherein the first near-field communication link is a link in a mesh communication network.
	In an analogous art, Sapp teaches 
	wherein the first near-field communication link is a link in a mesh communication network (Paragraph [0055] teach mesh network)
                 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lasher and Ehrman with Sapp’s system such that wherein the first near-field communication link is a link in a mesh communication network in order to provide an accurate determine information in a short range communication.
 	
 	Regarding claim 11. Lasher, Ehrman and Sapp teach the system of claim 10, Lasher teaches wherein the method further comprises:
 	sending, in response to the second request, from the one of the one or more wireless communications devices, to the remote server, the detected status of the one of the one or more wireless communication devices, for storage in the one or more databases as associated with the corresponding unique identifier of the one of the one or more wireless communication devices (Paragraphs  [0040], [0044] fig.7-fig.8 Illustrate and teach the collar of pet 5 having the PID and sending in Bluetooth transmission contain unique identifier to the mobile device 45 wherein the mobile device 45 display information of the pet).
 	Sapp teaches receiving, by the one of the one or more wireless communication devices, from the remote server, a second request (Paragraphs [0032-0033]; and
  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641